Filed Pursuant to Rule 433 Registration No. 333-190911-04 Entergy Texas, Inc. First Mortgage Bonds, 5.625% Series due June 1, 2064 Final Terms and Conditions May 13, 2014 Issuer: Entergy Texas, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa1 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: May 13, 2014 Settlement Date (T+3): May 16, 2014 Principal Amount: Coupon: 5.625% Interest Payment Dates: March 1, June 1, September 1 and December 1 of each year First Interest Payment Date: September 1, 2014 Maturity Date: June 1, 2064 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after June 1, 2019 Price: $25.00 per bond Net Proceeds Before Expenses: Expected Listing: New York Stock Exchange Joint Book-Running Managers: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Wells Fargo Securities, LLC CUSIP / ISIN: 29365T 104 / US29365T1043 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Merrill Lynch, Pierce, Fenner & Smith Incorporated toll free at 1-800-294-1322, (ii) Morgan Stanley & Co. LLC toll free at 1-800-584-6837 or (iii) Wells Fargo Securities, LLC toll free at 1-800-326-5897.
